Exhibit 10.2
 
ASSIGNMENT AND AMENDMENT OF
NOTE CONVERSION AGREEMENT
 
This Assignment and Amendment of Note Conversion Agreement (the “Assignment
Agreement”), dated as of the 11th day of February, 2014, is made and entered
into by and among BioLife Solutions, Inc., a Delaware corporation (the
“Company”), Thomas Girschweiler (the “Investor”), and Taurus4757 GmbH (the
“Assignee”).
 
WHEREAS, on January 11, 2008, the Company issued to the Investor a promissory
note in the original principal amount of $2,500,000, which was subsequently
amended October 20, 2008, December 16, 2009, November 16, 2010, August 10, 2011,
and May 30, 2012 (the “Note”), in connection with that certain Secured
Multi-Draw Term Loan Facility Agreement dated as of January 11, 2008, by and
among the Company, the Investor, and Thomas Girschweiler, which was subsequently
amended October 20, 2008, December 16, 2009, November 16, 2010, August 10, 2011,
and May 30, 2012 (the “Facility Agreement”); and
 
WHEREAS, the Note is due and payable, together with accrued interest, on the
earlier of (i) January 11, 2016 (the “Maturity Date”), or (ii) an Event of
Default (as defined in the Note); and
 
WHEREAS, the obligations of the Company under the Note and the Facility
Agreement are secured by that certain Security Agreement dated as of January 11,
2008, by and among the Company, the Investor, and Thomas Girschweiler (the
“Security Agreement”); and
 
WHEREAS, in order to enhance the Company’s ability to obtain a listing on the
NASDAQ Capital Market, the Company and the Investor entered into that certain
Note Conversion Agreement, dated as of the 16th day of December, 2013 (the “Note
Conversion Agreement”), in order to convert the outstanding indebtedness
evidenced by the Note into securities of the Company (the “Conversion”), which
Conversion is to be effected on substantially similar terms and in connection
with the Company’s next offer and sale of its equity for cash (a “Qualified
Financing”), provided that a Qualified Financing shall not include any issuance
of securities of the Company pursuant to compensatory arrangements;
 
WHEREAS, the Investor intends to transfer all rights and obligations of the
Investor under the Note, the Facility Agreement, the Security Agreement, the
Note Conversion Agreement, and all documents, agreements and instruments related
to the foregoing (collectively, the “Note Documents”) to the Assignee.
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the sufficiency of which
are hereby acknowledged and intending to be legally bound hereby the parties
agree as follows:
 
1. Definitions. All terms not defined herein shall have the meaning as set forth
in the Note Conversion Agreement.
 
2. Assignment and Assumption.  The Investor hereby assigns all rights and
obligations of the Investor under the Note Documents to the Assignee.  Assignee
hereby accepts such assignment of the rights and obligations of the Investor
under the Note Documents and assumes and agrees to perform all such obligations
thereunder.
 
3. Effect of Assignment.  From and after the date hereof, all references to the
Investor in the Note Documents, including all exhibits thereto, shall hereafter
be deemed to refer to the Assignee, except where the context requires that such
reference remain to the Investor.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Representations, Warranties and Covenants of the Investor. The Investor
hereby represents, warrants and covenants to the Company and the Assignee, as of
the date hereof and as of the Closing Date as follows:
 
(a) Organization; Authority. The Investor is an individual, with full right,
power and authority to enter into and to consummate the transactions
contemplated by this Assignment Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of the Assignment Agreement
and performance by the Investor of the transactions contemplated by the
Assignment Agreement has been duly authorized by all necessary corporate or
similar action on the part of the Investor. The Assignment Agreement has been
duly executed by the Investor, and when delivered by the Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Investor, enforceable against it in accordance with its terms, except as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(b) Ownership. The Assignee is, and at all times during the term of the Note
Documents shall remain, wholly owned and controlled by the Investor.
 
(c) Security Interests. The Investor shall complete all actions necessary to
cause the transfer of all security interests associated with or related to the
Note Documents to be properly recorded with any and all recording offices as the
Assignee shall reasonably request in order to effectuate the purposes of this
Assignment Agreement and maintain proper perfection of the security interests.
 
(d) Allonge Endorsement. The Investor shall execute the allonge endorsement in
the form attached hereto as Exhibit A, which executed allonge endorsement shall
be affixed to the original Note.
 
5. Representations, Warranties and Covenants of the Assignee. The Assignee
hereby represents, warrants and covenants to the Company and the Investor, as of
the date hereof and as of the Closing Date as follows:
 
(a) Organization; Authority. The Assignee is a corporate entity, duly
incorporated or formed and validly existing, with full right, power and
authority to enter into and to consummate the transactions contemplated by this
Assignment Agreement and the Note Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Assignment Agreement and performance by the Assignee of the transactions
contemplated by the Assignment Agreement and the Note Documents has been duly
authorized by all necessary corporate or similar action on the part of the
Assignee. The Assignment Agreement has been duly executed by the Assignee, and
when this Assignment Agreement is delivered by the Assignee in accordance with
the terms hereof, this Assignment Agreement and the Note Documents will
constitute the valid and legally binding obligation of the Assignee, enforceable
against it in accordance with its terms, except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and except as enforceability may be subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
(b) Own Account. The Assignee understands that the Conversion Securities, and
any securities underlying the Conversion Securities, will be “restricted
securities” and have not been and will not be registered under the Securities
Act of 1933, as amended (the “Securities Act”) or any applicable state
securities law.  The Assignee is converting the Note into the Conversion
Securities as principal for its own account and not with a view to or for
distributing or reselling such Conversion Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Conversion Securities in violation
of the Securities Act or any applicable state securities law and has no direct
or indirect arrangement or understandings with any other persons to distribute
or regarding the distribution of such Conversion Securities (this representation
and warranty not limiting the Assignee’s right to sell Conversion Securities
pursuant to any registration statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. The Assignee is acquiring the Conversion
Securities hereunder in the ordinary course of its business.
 
(c) Accredited Investor. The Assignee is as of the date hereof, and on the
Closing Date it will be an “accredited investor”, as defined in Rule 501(a) of
Regulation D under the Securities Act, by virtue of being a wholly-owned
subsidiary of the Investor.
 
(d) Non-U.S. Investor. At the time the Investor was offered the Conversion
Securities and at the time of the execution and delivery of this Assignment
Agreement, it was not, and as of the date hereof it is not, and on the Closing
Date it will not be, a “U.S. Person” (as that term is defined in Rule 902(k) of
Regulation S under the Securities Act) or in the United States, nor will it be
acquiring the Conversion Securities for the account or benefit of a U.S. Person
or a person in the United States.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Restrictions of Resale. The Assignee agrees to resell the Conversion
Securities, and any underlying securities, only in accordance with the
provisions of Regulation S under the Securities Act, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration under the Securities Act.  In addition, the Assignee agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.  The Company will not register any transfer
of securities unless made in accordance with the foregoing restrictions.
 
(f) Legend. The Assignee understands and acknowledges that upon the original
issuance of Conversion Securities, and until no longer required under the U.S.
Securities Act or applicable state securities laws, the certificates
representing the Conversion Securities and any securities underlying the
Conversion Securities will bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH
SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR
OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.
 
(g) Restrictions on Conversion Warrant Exercises. The Assignee understands that
any Conversion Warrants issued in connection with the Conversion Securities may
not be exercised by a U.S. Person, a person in the United States or by or on
behalf of a person in the United States unless an exemption is available from
the registration requirements of the Securities Act and any applicable state
securities laws, and the holder furnishes to the Company a legal opinion
reasonably satisfactory to the Company to such effect.
 
(h) Experience of the Investor. The Assignee, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective conversion of the Note into Conversion Securities, and has so
evaluated the merits and risks of such investment. The Assignee is able to bear
the economic risk of an investment in the Conversion Securities and, at the
present time, is able to afford a complete loss of such investment.
 
6. Conditions to the Assignee’s Conversion Obligation. The obligation of the
Company hereunder to consummate the Conversion at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions may be waived by the Company at any
time in its sole discretion by providing prior written notice thereof:
 
(a) Representations and Warranties. The representations, warranties and
covenants of the Investor and the Assignee set forth in Section 4 and in
Section 5 of this Assignment Agreement shall be true and correct in all material
respects as of the date when made and as of the Closing Date.
 
(b) Performance. The Assignee shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Assignment Agreement and the Note Conversion Agreement to be performed,
satisfied or complied with by it at or prior to the Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnigh
t express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one (1) business day after so mailed,
(iii) if delivered by International Federal Express, two (2) business days after
so mailed, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be delivered as addressed as follows:
 
if to the Company, to:
BioLife Solutions, Inc.
3303 Monte Villa Parkway, Suite 310
Bothell, Washington 98021
Attn:  Daphne Taylor
Phone:  425.402.1400
Facsimile:  425.402.1433
 
with a copy to:
Dorsey & Whitney LLP
701 5th Avenue, Suite 6100
Seattle, Washington 98104
Attn:  Christopher Doerksen
Phone:  206.903.8856
Facsimile:  206.260.9072
 
if to the Investor, to:
Thomas Girschweiler
Wissmannstrasse 15
Zurich, Switzerland
CH-8057
Phone:  [ ]


if to the Assignee, to:
Taurus4757 GmbH
Wissmannstrasse 15
Zurich, Switzerland
CH-8057




8. Legal Fees and Expenses. Each party shall pay its own fees and expenses in
connection with this Assignment Agreement and the transactions contemplated
hereby.
 
9. Amendments; Existing Terms. This Assignment Agreement shall not be modified,
amended or terminated without the written consent of all of the parties hereto.
Except as amended herein, the Note Documents remain in full force and effect.
 
10. Further Assurances. Each of the parties hereto shall use its reasonable best
efforts to do all things necessary and advisable to make effective the
transaction contemplated hereby and shall cooperate and take such action as may
be reasonably requested by the other party in order in carry out fully the
provisions and purposes of this Assignment Agreement and the transactions
contemplated thereby.
 
11. Counterparts. This Assignment Agreement may be executed in one or more
counterparts (including by facsimile) each of which shall be deemed to be an
original, or which together shall constitute one in the same instrument.
 
12. Governing Law. This Assignment Agreement shall be governed by and construed
in accordance with the laws of the State of Washington, without regard to
principles of conflicts of law.
 
 [signature page follows]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Assignment Agreement has been executed as of the date
first written above.
 

 
BIOLIFE SOLUTIONS, INC.
         
 
By:
/s/ Daphne Taylor       Name: Daphne Taylor       Title: Chief Financial Officer
         

 

 
INVESTOR
         
 
By:
/s/ Thomas Girschweiler       Name: Thomas Girschweiler                  

 

 
TAURUS4757 GMBH
         
 
By:
/s/ Thomas Girschweiler       Name: Thomas Girschweiler       Title: Managing
Partner          

 
IN WITNESS WHEREOF, this Assignment Agreement has been acknowledged as of the
date first written above.
 

 
WALTER VILLIGER
         
 
By:
/s/ Walter Villiger       Name: Walter Villiger                  

 

 
WAVI HOLDING AG
         
 
By:
/s/ Walter Villiger       Name: Walter Villiger       Title: Chairman          



 
 
5

--------------------------------------------------------------------------------

 
 
 
ALLONGE ENDORSEMENT
 
The undersigned executes the following endorsement with the same intent and
purpose as if written and signed on the back of that certain Secured Multi-Draw
Term Loan Note dated January 11, 2008, in the original principal amount of
$2,500,000.00, issued by BIOLIFE SOLUTIONS, INC., a Delaware corporation, to
THOMAS GIRSCHWEILER, as such note has been amended or modified on October 20,
2008, December 16, 2009, November 16, 2010, August 10, 2011, May 30, 2012, and
at any other time prior to the date hereof, and hereby authorizes the attachment
hereof to the above-described promissory note, so as to become so firmly affixed
thereto that it is to become a part thereof.
 
Pay to the order of                                TAURUS4757 GMBH, a Swiss
Company.
 
Executed as of the 11th day of February, 2014.
 




_/s/ Thomas Girschweiler________________
Thomas Girschweiler


6

--------------------------------------------------------------------------------


